Citation Nr: 0608396	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescent rating beyond November 30, 2003, following 
surgery performed at a Department of Veterans' Affairs 
Medical Center for left foot bunionectomy with pin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The issue of entitlement to an increased rating for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from October 17, 2003, until November 30, 
2003 based on surgical treatment at a VA Medical Center 
(VAMC) requiring a left foot bunionectomy with pin 
necessitating convalescence.

3.  The October 17, 2003 left foot surgery resulted in the 
use of crutches, without regular weight-bearing, beyond 
November 30, 2003.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30, beyond November 30, 2003, following 
left foot bunionectomy with pin performed at a VA Medical 
Center, have been met. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 
38 C.F.R. § 4.30 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for extension of a temporary total 
convalescent rating beyond November 30, 2003, was received in 
December 2003.  He was notified of the provisions of the VCAA 
in correspondence dated in January 2004.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  More over, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because of the favorable determination in this 
case, and because an earlier effective date issue cannot be 
raised in a case for extension of a temporary total 
convalescent rating, there is no prejudice to the veteran in 
rendering a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 
(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery 
March 1, 1989.) 
(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited).  
(3) Immobilization by cast, without surgery, of 
one major joint or more. 
(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: 
(1) Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph 
(a)(1), (2), or (3) of this section. 
(2) Extensions of 1 or more months up to 6 
months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this 
section upon approval of the Adjudication 
Officer. 
38 C.F.R. § 4.30 (2005).

The veteran is service connected and in receipt of a 30 
percent disability rating for bilateral pes planus with 
bunionectomy.  

On October 17, 2003, at a VAMC, the veteran underwent a left 
foot bunionectomy with pin.  He was awarded a temporary total 
rating under 38 C.F.R. § 4.30 for convalescence following the 
surgery, from October 17, 2003 to November 30, 2003.

Associated with the claims folder are VA podiatry outpatient 
treatment records noting the veteran's progress following 
surgery.  On November 6, 2003, he was seen for evaluation of 
the wound.  He was instructed to continue non-weightbearing 
ambulation with crutches, and to return to the clinic in two 
weeks.  When seen on November 20, 2003, he was ambulating 
with crutches, as instructed.  The surgical shoe appeared 
worn and dirty.  The veteran indicated that he occasionally 
rested the foot on the ground.  There were no instructions in 
the record ordering the veteran to return to normal weight 
bearing.  According to a February 2004 letter from the 
veteran's VA podiatrist, he returned to work on December 7, 
2003.

In February 2006, the veteran appeared and presented 
testimony in a video conference held before the undersigned 
Veterans' Law Judge (VLJ).  In pertinent part, he testified 
that he should have received an extension of one month of 
convalescence benefits because he could not ambulate properly 
and did not return to work until mid-December 2003.

There is no evidence to show that the veteran was told he 
could return to normal weight-bearing at any time in November 
2003.  The veteran has admitted that he returned to work in 
mid-December, and maintains that additional convalescent 
benefits should have been extended into December 2003.  This 
VLJ agrees.  There is no medical documentation in the record 
that normal weight-bearing was ordered at any time in 
November 2003.  If there are VA outpatient treatment records 
to that effect, the RO neglected to obtain them.  In 
conclusion, an extension of benefits under 38 C.F.R. § 4.30 
is awarded. 


ORDER

Entitlement to an extension of a temporary total convalescent 
rating beyond November 30, 2003, following surgery performed 
at a Department of Veterans' Affairs Medical Center for left 
foot bunionectomy with pin, is granted, subject to the 
criteria governing the award of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to claims involving 
increased ratings, including the effective date of an award. 

In February 2006, the veteran appeared and presented 
testimony in a video conference held before the undersigned 
Veterans' Law Judge (VLJ).  In pertinent part, he testified 
that he was scheduled to undergo surgery on both feet in 
March 2006.  He related that he had bee receiving ongoing 
treatment through the Philadelphia VA outpatient clinic and 
medical center.  The most recent records concerning his feet 
are dated in November 2003.  The veteran receives all of his 
treatment at that facility.

Because the medical evidence regarding the veteran's feet 
stops in November 2003, the record appears incomplete.  In 
view of the forgoing, the case is remanded for the 
following:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain and associate 
with the claims folder, the complete VA 
medical records, including, but not 
limited to, inpatient, surgical, and 
outpatient records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain those 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is allowed the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
podiatry examination to determine the 
severity of the veteran's bilateral pes 
planus.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the podiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner is to indicate 
which of the following (a) or (b) best 
describes the impairment of the feet.

(a)  Pronounced impairment, with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.

(b)  Severe impairment, with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities. 

The physician is to indicate, if 
possible, whether there is any 
functional loss due to pain, including 
use during flare-ups, or functional 
loss due to weakness, fatigability, or 
incoordination.  Adequate reasons and 
bases are to be provided in the 
opinion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


